UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-1717


ADJO THON,

                  Petitioner,

             v.

MICHAEL B. MUKASEY, Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:     December 23, 2008              Decided:   January 27, 2009


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Edward Dosa-Wea Neufville, III, Silver Spring, Maryland, for
Petitioner.    Gregory G. Katsas, Assistant Attorney General,
Carol Federighi, Senior Litigation Counsel, Jonathan Robbins,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Adjo Thon, a native and citizen of Togo, petitions for

review of an order of the Board of Immigration Appeals (“Board”)

denying her motion to remand and dismissing her appeal from the

immigration judge’s order denying her applications for asylum,

withholding from removal and withholding under the Convention

Against Torture (“CAT”).              We deny the petition for review.

              The     INA    authorizes       the    Attorney       General      to    confer

asylum on any refugee.               8 U.S.C. § 1158(a) (2006).             It defines a

refugee as a person unwilling or unable to return to her native

country      “because       of   persecution         or    a    well-founded      fear    of

persecution          on     account      of       race,        religion,    nationality,

membership in a particular social group, or political opinion.”

8   U.S.C.    § 1101(a)(42)(A)          (2006).           “Persecution      involves     the

infliction      or    threat     of    death,       torture,      or   injury     to   one’s

person or freedom, on account of one of the enumerated grounds.

. . .”        Li v. Gonzales, 405 F.3d 171, 177 (4th Cir. 2005)

(internal quotation marks and citations omitted).

             An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);    see   8     C.F.R.     §    1208.13(a)      (2008),       and    can   establish

refugee status based on past persecution in her native country

on account of a protected ground.                         8 C.F.R. § 1208.13(b)(1)

(2008).

                                              2
             Without      regard       to     past       persecution,       an       alien    can

establish    a    well-founded          fear    of       persecution       on    a    protected

ground.      Ngarurih      v.     Ashcroft,         371    F.3d     182,    187      (4th    Cir.

2004).       The     well-founded            fear        standard       contains       both       a

subjective and an objective component.                           The objective element

requires a showing of specific, concrete facts that would lead a

reasonable       person    in    like       circumstances         to    fear     persecution.

Gandziami-Mickhou         v.     Gonzales,         445    F.3d    351,     353       (4th    Cir.

2006).

             A   determination          regarding         eligibility       for      asylum      or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                               INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                       Administrative findings of

fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.        8 U.S.C. § 1252(b)(4)(B) (2006).                       Legal issues are

reviewed de novo, “affording appropriate deference to the BIA’s

interpretation       of    the        INA    and     any       attendant        regulations.”

Lin v. Mukasey, 517 F.3d 685, 691-92 (4th Cir. 2008).                                        This

court    will    reverse        the   Board        only    if    “the    evidence       .    .    .

presented was so compelling that no reasonable factfinder could

fail    to   find    the       requisite       fear       of    persecution.”            Elias-

Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002).

                                               3
              This      court       reviews            credibility           findings        for

substantial       evidence.             A    trier       of       fact     who     rejects    an

applicant’s        testimony        on       credibility           grounds        must   offer

“specific, cogent reason[s]” for doing so.                             Figeroa v. INS, 886

F.2d 76, 78 (4th Cir. 1989).                  “Examples of specific and cogent

reasons include inconsistent statements, contradictory evidence,

and    inherently      improbable           testimony         .   .    .   .”       Tewabe   v.

Gonzales, 446 F.3d 533, 538 (4th Cir. 2006) (internal quotation

marks and citations omitted).                     This court accords broad, though

not unlimited, deference to credibility findings supported by

substantial evidence.              Camara v. Ashcroft, 378 F.3d 361, 367

(4th   Cir.    2004).        We    find      substantial          evidence       supports    the

immigration        judge’s        and       the       Board’s         adverse      credibility

findings.

              The Board’s decision denying Thon’s motion to remand

is reviewed for abuse of discretion.                          Obioha v. Gonzales, 431

F.3d 400, 408 (4th Cir. 2005).                         Remand is available for the

purpose of directing the immigration judge to reconsider a prior

decision or for the purpose of submitting an application for

relief.     Id.      Thon was seeking to remand the proceedings for the

purpose   of      submitting      new       evidence      supporting         her    claim    for

asylum.       Thus, her motion to remand is properly viewed as a

motion to reopen.         Id.      A motion to reopen “shall state the new

facts that will be proven at a hearing to be held if the motion

                                                  4
is   granted    and    shall    be   supported     by    affidavits         or     other

evidentiary     material.”      8    C.F.R.   §   1003.2(c)(1)           (2008).     It

“shall   not    be    granted   unless   it   appears         to   the    Board    that

evidence sought to be offered is material and was not available

and could not have been discovered or presented at the former

hearing.”      Id.    We find the Board did not abuse its discretion.

We also find the immigration judge’s decision denying the motion

for a continuance was not an abuse of discretion.                    See Onyeme v.

INS, 146 F.3d 227, 231 (4th Cir. 1998).

            Accordingly, we deny the petition for review. *                           We

dispense    with      oral   argument    because        the    facts       and     legal

contentions are adequately discussed in the briefs and argument

would not aid the decisional process.

                                                                   PETITION DENIED




     *
       Thon does not challenge the denial of relief under the CAT
and the Board’s decision is not reviewable by this court.     See
Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004)
(finding that failure to raise a challenge in an opening brief
results in abandonment of that challenge).



                                         5